In an action for separation, judgment insofar as appealed from modified on the law and the facts by striking therefrom the third ordering paragraph and by providing in lieu thereof that the plaintiff’s second cause of action is dismissed. As so modified the judgment is unanimously affirmed, without costs. The findings of fact of the trial court are reversed and it is found instead that each of the parties was guilty o” improper conduct with respect to each other and that neither is entitled to a judgment of separation. Appeal from order denying defendant’s motion for a new trial dismissed, without costs. Present — Nolan, P. J., Carswell, Wenzel, Gehmidt and Beldoek, JJ.